    19-51282-NPO Dkt 8 Filed 07/05/19 Entered 07/05/19 09:57:31 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI

 IN RE:

        GREAT SOUTHERN GOLF CLUB, INC.                                    CASE NO. 19-51282-NPO


        DEBTOR.                                                                       CHAPTER 11


                               AMENDED DEFICIENCY NOTICE

    (Notice of Missing Documents and Notice of Dismissal if Documents Not Timely Filed)

To the Debtor and his attorney, if any:

In order for this case to be administered, it is necessary that the items(s) described below be filed
immediately.

   List of 20 Largest Unsecured Creditors
     Individual Debtor - Official Form 104
     Non-Individual Official Form 204

In the event the above documents are not filed on or before July 8, 2019, the case may be dismissed
without further notice or hearing.


 Dated: July 5, 2019                                Danny L. Miller, Clerk of Court

                                                    By:    /s/ Dawn Sanderson

                                                    Dan M. Russell, Jr. U. S. Courthouse
                                                    2012 15th Street, Suite 244
                                                    Gulfport, MS 39501
                                                    228-563-1790
